          Case 6:09-cr-00018-CCL Document 47 Filed 09/29/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MONTANA

                              HELENA DIVISION

UNITED STATES OF AMERICA,                             CR-09-18-H-CCL

                                Plaintiff,

    vs.                                                    ORDER

TYSON LEE GARZA,

                              Defendant.

      Defendant Tyson Lee Garza moves, though counsel, for early termination of

supervised release. Defendant Garza acknowledges that his supervised release

was revoked once, but contends that the Court should grant his request for early

termination because "he has not experienced any non-compliance issues since

serving his sentence on that revocation." (Doc. 3 at 3). He argues that he no

longer requires supervision because he maintains employment at two different jobs

and has "no problems with alcohol, drugs, or violations of the law." Id.

Defendant Garza also points out that he has served over 2/3 of his term of

supervised release. (Doc. 3 at 4). According to Defendant, the government and

the probation officer do not oppose the motion.
         Case 6:09-cr-00018-CCL Document 47 Filed 09/29/20 Page 2 of 6



BACKGROUND

      On December 29, 2009, Defendant Garza tendered a plea of guilty to Count

1 of a two-count Indictment charging him in Count 1 with being a Felon-in-

Possession of a Firearm, in violation of 18 U.S.C. 922(g)(l) pursuant to a plea

agreement in which the government agreed to dismiss Count 2, which charged

Defendant with possession of stolen firearms. On March 25, 2010, the Court

sentenced Defendant Garza to 87 months custody, followed by a three-year term of

supervision. Defendant's offense level was 23, criminal history category was IV,

and guideline range was 70-87 months imprisonment.

SUPERVISION HISTORY

      Defendant Garza began his term of supervision on December 16, 2016. On

March 2, 2017, Defendant Garza's then supervising probation officer, Sadie

Dallaserra, submitted a noncompliance report alleging that Defendant Garza had

violated his mandatory condition that he refrain from committing another crime

and was facing charges for criminal trespass to property and criminal mischief in

Billings Municipal Court. On the night he committed the charged crimes,

Defendant admitted to Billings police officers that he had ingested

methamphetamine, another violation of his supervised release. Probation Officer

Dallaserra recommended that Defendant be allowed to continue with his current

                                   Page 2'of 6
         Case 6:09-cr-00018-CCL Document 47 Filed 09/29/20 Page 3 of 6



course of treatment and the Court agreed, but cautioned that Defendant should be

monitored closely. (See Doc . 30).

      On April 10, 2018, Probation Officer Dallaserra submitted a "Petition for

Warrant for Offender Under Supervision" charging Defendant with the two

violations referenced above and with four additional violations. (Doc. 31 ).

Defendant appeared before the Court for a revocation hearing on May 3, 2018 and

admitted to the six charged violations. The Court found the violations were true

and correct and sufficient to require revocation of supervised release. After

hearing Defendant's allocution, the Court sentenced Defendant to eight months

custody, to be followed by 26 months of supervised release.

      Defendant began his second term of supervision on December 18, 2018. On

September 24, 2019, Probation Officer Dallaserra submitted a request to modify

Defendant's conditions by adding a condition requiring Defendant to register as a

violent offender. (Doc. 44). This petition was prompted by Defendant's failure to

report for random urine testing, failure to attend substance abuse/mental health

treatment on three separate occasions, failure to live at an approved residence and

failure to comply with violent offender registration. Defendant consented to the

modification and waived his hearing, (Doc. 44-1) and the Court ordered the

modification. (Doc. 44 at 3).

                                     Page 3 of 6
         Case 6:09-cr-00018-CCL Document 47 Filed 09/29/20 Page 4 of 6



LEGAL STANDARD

      This Court has "broad discretion" when deciding "whether to grant a motion

to terminate supervised release." United States v. Emmett, 749 F./3d 817, 819 (9 th

Cir. 2014). The Court may grant early termination if"it is satisfied that such

action is warranted by the conduct of the defendant released and the interest o

justice" based on its consideration of the factors set forth in sections 3553(a)(l),

(a)(2)(B - D), and (a)(4 - 7). 18 U.S.C. § 3583(e)(l). Defendant Garza, "as the

party receiving the benefit of early termination," bears the burden of

demonstrating that early termination should be granted. United States v. Weber,

451 Fed. 3d 552, 559, n. 9 (9 th Cir. 2006).

ANALYSIS

      The Court cannot agree with Defendant's claim that he has been fully

compliant with his conditions of supervision since starting his second term of

supervised release on December 18, 2018. Were that the case, the Court would

not have needed to modify his conditions in October of 2019. (Doc. 44 ). The

violations of supervised release conditions set forth in the Probation Officer's

request for modification could have formed the basis of a revocation petition. The

Court chose to follow the supervising probation officer's recommendation and

give Defendant yet another opportunity to comply with his conditions.

                                     Page 4 of 6
         Case 6:09-cr-00018-CCL Document 47 Filed 09/29/20 Page 5 of 6



      At best, Defendant can claim that he has been compliant with his conditions

of release since September 24, 2019, the date his probation officer submitted the

request for modification. While the Court appreciates the fact that Defendant is

working two jobs, staying away from alcohol and drugs, and complying with the

conditions of release, Defendant is expected to conduct himself properly without

expecting to be rewarded with early termination of supervised release.

      The Court has considered the appropriate factors under§ 3553(a), including

the nature and circumstances of Defendant's offense, which involved possession

of a firearm as a convicted felon. In considering Defendant's history and

characteristics, the Court considers his supervision history as well as his history

prior to being sentenced. The Court must also consider, as it did when it initially

sentenced Defendant, the need to protect the public. As the Court noted when it

sentenced Defendant, he is a danger to the public when he does not control his

substance abuse issues. At this time, the Court is not persuaded that early

termination is in the interest of justice.

      Although the United States and Defendant's supervising probation officer

do not oppose Defendant's motion, there is no indication that the supervising

probation officer affirmatively supports Defendant's motion. If the supervising

probation officer submits an affidavit in support of early termination, the Court

                                      Page 5 of 6
        Case 6:09-cr-00018-CCL Document 47 Filed 09/29/20 Page 6 of 6



will consider a renewed motion. Accordingly,

      IT IS HEREBY ORDERED that Defendant's unopposed motion for early

termination (Doc. 45) is DENIED with leave to renew.
                               If
      Done and dated this 2.f-"'aay of September, 2020.




                                 Page 6 of 6
